           Case 2:20-cv-01880-GMN-VCF Document 70 Filed 07/21/21 Page 1 of 12




 1                                  UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3
     DIANE ST. CLAIR,                                        )
 4                                                           )
                             Plaintiff,                      )        Case No.: 2:20-cv-01880-GMN-VCF
 5
            vs.                                              )
 6                                                           )                        ORDER
     IENERGIZER, INC., et al.,                               )
 7                                                           )
                             Defendants.                     )
 8                                                           )
 9           Pending before the Court is the Motion to Dismiss, (ECF No. 23), filed by Defendant
10   Alorica, Inc. 1 Plaintiff Diane St. Clair (“Plaintiff”) filed a Response, (ECF No. 35), to which
11   EGS filed a Reply, (ECF No. 40).
12           Also pending before the Court is the Motion to Dismiss, (ECF No. 28), filed by
13   Defendant GC Services Limited Partnership (“GC Services”). Plaintiff filed a Response, (ECF
14   No. 38), to which GC Services filed a Reply, (ECF No. 47).
15           Also pending before the Court is the Motion to Dismiss, (ECF No. 29), filed by
16   Defendant Teleperformance Business Services US, LLC (“Teleperformance”). Plaintiff did not
17   file a response.
18

19
     1
20     Defendant Alorica, Inc. asserts, in its Motion to Dismiss, that Plaintiff incorrectly named Alorica, Inc. as a
     defendant in the present action and that instead, EGS Financial Care, Inc. (“EGS”) “placed the alleged calls on
21   behalf of non-party Credit One Bank.” (EGS’s MTD at 2 n.1, ECF No. 23). Plaintiff disagrees, claiming that
     Alorica remains a proper defendant because Credit One’s discovery responses during arbitration in a related
22   case—St. Clair v. Credit One, 3:19-cv-00031-SLH (W. D. Penn. 2019)—specifically identified Alorica, Inc. as
     the proper party. (Resp. to EGS’s MTD at 2 n.2, ECF No. 35). Though EGS may not have been named in the
23   discovery response in the related case, Defendant Alorica provides a sworn declaration by Andrew Balthaser,
     Vice President of Compliance for EGS Financial Care, Inc., that verifies that Alorica, Inc. is the parent company
24   of EGS and that “EGS provides customer services and customer contact solutions for companies in various
     industries,” including Credit One Bank. (See Decl. Andrew Balthaser (“Balthaser Decl.”) ¶¶ 1, 6, 8, Ex. B to
25   EGS’s MTD, ECF No. 23-3). Plaintiff does not provide a declaration or affidavit to rebut this assertion.
     Accordingly, the Court finds that EGS is the proper party and accordingly addresses named defendant “Alorica,
     Inc.” as EGS for the remainder of this Order.

                                                       Page 1 of 12
          Case 2:20-cv-01880-GMN-VCF Document 70 Filed 07/21/21 Page 2 of 12




 1            Also pending before the Court is Plaintiff’s Motion to Amend, (ECF No. 31).
 2   Defendants EGS and GC Services filed Responses, (ECF Nos. 43–44). Plaintiff did not file a
 3   reply.
 4            Also pending before the Court is the Motion to Dismiss, (ECF No. 50), filed by
 5   Defendant iEnergizer, Inc. (“iEnergizer”). Plaintiff filed a Response, (ECF No. 51), to which
 6   iEnergizer filed a Reply, (ECF No. 62).
 7            Also pending before the Court is Defendant EGS’s Unopposed Motion for Leave to File
 8   Supplemental Authority, (ECF No. 67).
 9            For the reasons discussed below, the Court GRANTS the Motions to Dismiss filed by
10   Defendants EGS Financial Services, GS Services, and iEnergizer and DENIES as moot the
11   Motion to Dismiss filed by Defendant Teleperformance. The Court further DENIES as moot
12   Plaintiff’s Motion to Amend and GRANTS EGS’s Unopposed Motion to for Leave to File
13   Supplemental Authority.
14   I.       BACKGROUND
15            This case arises out of alleged attempts to collect debt from Plaintiff by Defendants EGS,
16   GS Services, Teleperformance, and iEnergizer (collectively, “Defendants”). (See Compl., ECF
17   No. 1). Defendants are independent, third-party debt collectors who regularly call individuals
18   to collect or attempt to collect debts. (Id. ¶ 11). Defendants allegedly contracted with non-party
19   Credit One for their debt collection services. (Id. ¶ 11).
20            In Plaintiff maintained a credit account with non-party Credit One Bank. (Id. ¶ 18). In
21   March 2018, Plaintiff alleges that Defendants began calling Plaintiff in an attempt to collect a
22   debt associated with her account with Credit One Bank (“Account”). (Id. ¶ 22). Specifically,
23   on March 29, 2018, Plaintiff answered a collection call from one of the Defendants. (Id. ¶ 25).
24   When she answered the phone, Plaintiff heard a pause before the collection agent began to
25   speak, which she alleges indicates the use of an automated telephone dialing system. (Id.). The


                                                  Page 2 of 12
          Case 2:20-cv-01880-GMN-VCF Document 70 Filed 07/21/21 Page 3 of 12




 1   collection agent identified itself as a Credit One representative and informed Plaintiff that it
 2   was attempting to collect on a debt associated with her Account. (Id. ¶ 26). Plaintiff responded
 3   that she was unable to make payment, asked Credit One to stop calling her, and requested all
 4   future communication be sent via mail. (Id. ¶ 27). Plaintiff alleges that despite her requests,
 5   Defendants continued to contact her. (Id. ¶ 28). Within a span of 85 days, Defendants allegedly
 6   called Plaintiff at least 255 times. (Id. ¶ 29). Plaintiff suffers from fibromyalgia. (Id. ¶ 35).
 7   Due to Defendants’ incessant phone calls, Plaintiff claims that her condition worsened as the
 8   stress of the non-stop calls caused her fibromyalgia to flare up. (Id. ¶¶ 37-38).
 9         On February 27, 2019, Plaintiff sued non-party Credit One in the Western District of
10   Pennsylvania. (See Docket Sheet, St. Clair v. Credit One Bank, N.A., 3:19-cv-00031-SLH
11   (W.D. Penn. 2019), Ex. 1 to EGS’s MTD, ECF No. 23-2). The parties stipulated to arbitration
12   in Pennsylvania. (See Decl. Steven Alpert (“Alpert Decl.”) ¶ 4, Ex. 1 to EGS’s MTD, ECF No.
13   35-2). During arbitration, Plaintiff claims that she discovered, for the first time, the identities
14   of certain vendors—specifically, Defendants—who contracted with non-party Credit One to
15   collect debts from consumers, including Plaintiff, on behalf of Credit One. (Id. ¶ 5); (see also
16   Credit One’s Resp. to Disc. Requests, Ex. 1-A to EGS’s MTD, ECF No. 35-3).
17         Plaintiff thereafter filed the instant suit on October 8, 2020. (See Compl., ECF No. 1).
18   Specifically, Plaintiff alleges the following three claims: (1) violation of the Telephone
19   Consumer Protection Act (“TCPA”) 47 U.S.C. § 227, et seq.; (2) violation of the Fair Debt
20   Collection Practices Act (“FDCPA”) 15 U.S.C. § 1692, et seq.; and (3) intrusion upon
21   seclusion. (Id. ¶¶ 41–60). Defendants filed the instant Motions to Dismiss. (See EGS’s MTD,
22   ECF No. 23); (GS Services’ MTD, ECF No. 28); (Teleperformance’s MTD, ECF No. 29);
23   (iEnergizer’s MTD, ECF No. 50). Plaintiff thereafter filed a Motion for Leave to File an
24   Amended Complaint. (See Mot. Amend, ECF No. 31).
25   //


                                                  Page 3 of 12
           Case 2:20-cv-01880-GMN-VCF Document 70 Filed 07/21/21 Page 4 of 12




 1   II.    LEGAL STANDARD
 2          Federal Rule of Civil Procedure 12(b)(2) permits a defendant, by way of motion, to
 3   assert the defense that a court lacks personal jurisdiction over the defendant. Fed. R. Civ. P.
 4   12(b)(2). When a 12(b)(2) motion is based on written materials, rather than an evidentiary
 5   hearing, the plaintiff need only establish a prima facie showing of jurisdictional facts to
 6   withstand the motion to dismiss. Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995).
 7   District courts take the uncontroverted allegations in the complaint as true. Dole Food Co. v.
 8   Watts, 303 F.3d 1104, 1108 (9th Cir. 2002).
 9          When no federal statute applies to the determination of personal jurisdiction, the law of
10   the state in which the district court sits applies. Schwarzenegger v. Fred Martin Motor Co., 374
11   F.3d 797, 800 (9th Cir. 2004). Because Nevada’s long-arm statute reaches the outer limits of
12   federal constitutional due process, courts in Nevada need only assess constitutional principles
13   of due process when determining personal jurisdiction. See Nev. Rev. Stat. § 14.065; Galatz v.
14   Eighth Judicial Dist. Court, 100 Nev. 408, 683 P.2d 26, 28 (Nev. 1984).
15          Due process requires that a non-resident defendant have minimum contacts with the
16   forum such that the “maintenance of the suit will not offend ‘traditional notions of fair play and
17   substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed.
18   95 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463, 61 S. Ct. 339, 85 L. Ed. 278 (1940)).
19   Minimum contacts can give rise to either general or specific jurisdiction. LSI Indus., Inc. v.
20   Hubbell Lighting, Inc., 232 F.3d 1369, 1375 (Fed. Cir. 2000). General jurisdiction exists where
21   a defendant maintains “continuous and systematic” ties with the forum state, even if those ties
22   are unrelated to the cause of action. Id. (citing Helicopteros Nacionales de Colombia, S.A. v.
23   Hall, 466 U.S. 408, 414-16, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984)). Specific jurisdiction
24   exists where claims “arise out of” or “relate to” the contacts with the forum, even if those
25   contacts are “isolated or sporadic.” Id.


                                                Page 4 of 12
            Case 2:20-cv-01880-GMN-VCF Document 70 Filed 07/21/21 Page 5 of 12




 1   III.    DISCUSSION
 2           Defendants argue that this Court has neither general nor personal jurisdiction because
 3   Defendants are neither “at home” in Nevada nor have purposefully directed their conduct
 4   towards the state. (See EGS’s MTD 2:17–3:3); (see also GS Services’ MTD 1:25–3:4); (see
 5   also Teleperformance’s MTD 2:13–3:23); (see also iEnergizer’s MTD 1:22–3:28).
 6           As a preliminary matter, the Court denies as moot Teleperformance’s Motion to Dismiss
 7   because the Court dismissed without prejudice Defendant Teleperformance pursuant to the
 8   Joint Stipulation of Dismissal, (ECF No. 39). (See Order Granting Stip. of Dismissal, ECF No.
 9   45). The Court now addresses the remaining Motions to Dismiss before turning to Plaintiff’s
10   Motion to Amend.
11           A. Motions to Dismiss, (ECF Nos. 23, 28, 50)
12           Defendants EGS, GS Services, and iEnergizer each move to dismiss the case for lack of
13   specific and general jurisdiction. The Court first considers whether it has general jurisdiction
14   over Defendants EGS, GS Services, and iEnergizer.
15                         i. General Personal Jurisdiction
16           The Court does not have general personal jurisdiction over EGS, GS Services, and
17   iEnergizer. Under Local Rule 7-2(d), “[t]he failure of an opposing party to file points and
18   authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for
19   attorney’s fees, constitutes a consent to the granting of the motion.” See D. Nev. LR 7-2(d).
20   Here, Plaintiff does not address whether the Court has general jurisdiction over Defendants—
21   instead, focusing on the issue of specific jurisdiction. Because a failure to oppose Defendants’
22   claims regarding general jurisdiction constitutes a consent, the Court finds that it does not have
23   general personal jurisdiction over EGS, GS Services, and iEnergizer.
24           Even construing Plaintiff’s limited references to general jurisdiction as a response to
25   Defendants’ objections, the Court finds that EGS, GS Services, and iEnergizer are not “at


                                                 Page 5 of 12
           Case 2:20-cv-01880-GMN-VCF Document 70 Filed 07/21/21 Page 6 of 12




 1   home” in the forum state of Nevada. Courts have general personal jurisdiction over parties at
 2   home in the forum state. See Daimler AG v. Bauman, 571 U.S. 117, 137, 134 S. Ct. 746, 187 L.
 3   Ed. 2d 624 (2014). “For an individual, the ‘paradigm forum’ for the exercise of general
 4   jurisdiction is the ‘individual’s domicile,’ or, for corporations, ‘an equivalent place, one in
 5   which the corporation is fairly regarded as at home.’” Bristol-Meyers Squibb Co. v. Super. Ct.,
 6   137 S. Ct. 1773, 1776, 198 L. Ed. 2d 395 (2017) (quoting Goodyear Dunlop Tires Operations,
 7   S.A. v. Brown, 564 U.S. 915, 919, 131 S. Ct. 2846, 180 L. Ed. 2d 796 (2011)). When
 8   determining whether a corporation is “at home” in a state, “the place of incorporation and
 9   principal place of business are paradigm . . . bases for general jurisdiction.” See Daimler AG,
10   571 U.S. at 137 (quoting Goodyear Dunlop, 564 U.S. at 919).
11           Here, none of the Defendants are “at home” in Nevada. EGS is incorporated in
12   Pennsylvania and maintains its principal place of business in California. (Balthaser Decl. ¶¶ 3–
13   4). At the time the alleged class were placed, EGS maintained its principal place of business in
14   Pennsylvania. (Id. ¶ 5). EGS is therefore “at home” in Pennsylvania.2 GC Services is a
15   Delaware limited partnership with its principal place of business in Texas. (Decl. Eric Gates
16   (“Gates Decl.”). Thus, GC Services is “at home” in Delaware and Texas. iEnergizer is
17   incorporated in Delaware and its principal place of business is in Texas. (Decl. Duke
18   Christopher (“Christopher Decl.”) ¶ 3). iEnergizer is thus “at home” in Delaware and Texas.
19   Because none of the Defendants are “at home” in Nevada, this Court does not have general
20   jurisdiction over Defendants EGS, GS Services, and iEnergizer.
21                          ii. Specific Personal Jurisdiction
22           Specific personal jurisdiction refers to “jurisdiction based on the relationship between
23   the defendant’s forum contacts and the plaintiff's claims.” Menken v. Emm, 503 F.3d 1050,
24
     2
25     As the Court previously determined, EGS—not Alorica—is the proper party to this suit. Even assuming
     Alorica was the proper party, Alorica is also not “at home” in Nevada. Alorica is a Delaware corporation with
     its principal place of business in California. (Balthaser Decl. ¶¶ 6–7).

                                                      Page 6 of 12
          Case 2:20-cv-01880-GMN-VCF Document 70 Filed 07/21/21 Page 7 of 12




 1   1057 (9th Cir. 2007). Personal jurisdiction must arise out of “contacts that the defendant
 2   himself creates with the forum State.” Waldon v. Fiore, 571 U.S. 277, 284 (2014) (internal
 3   quotations omitted). Further, personal jurisdiction cannot be established from the conduct of a
 4   plaintiff or third parties within the forum. Id. In other words, “the plaintiff cannot be the only
 5   link between the defendant and the forum.” Id. at 285.
 6          Courts utilize a three-prong test to analyze whether the assertion of specific personal
 7   jurisdiction in a given forum is proper:
 8          (1) The non-resident defendant must [a] purposefully direct his activities or
            consummate some transaction with the forum or resident thereof; or [b] perform
 9          some act by which he purposefully avails himself of the privilege of conducting
10
            activities in the forum, thereby invoking the benefits and protection of its laws;

11          (2) the claim must be one which arises out of or relates to the defendant's forum
            related activities; and
12
          (3) the exercise of jurisdiction must comport with fair play and substantial justice,
13
          i.e. it must be reasonable.
14   Schwarzenneger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004).
15          “The plaintiff bears the burden of satisfying the first two prongs of the test.” Menken,
16   503 F.3d at 1057. If the plaintiff satisfies the first two prongs, the burden will shift to the
17   defendant to show that exercising jurisdiction would be unreasonable. Id. However, “[i]f the
18   plaintiff fails to satisfy either of these prongs, personal jurisdiction is not established in the
19   forum state.” Id. The Court first discusses whether it has specific jurisdiction over Defendant
20   iEnergizer.
21                                1. iEnergizer, Inc.
22          Plaintiff alleges that Defendant iEnergizer has minimum contacts with Nevada because
23   it entered into a contract with third-party Credit One and iEnergizer specifically consented to
24   specific jurisdiction in Nevada in the alleged contract. (Pl.’s Resp. to iEnergizer’s MTD 6:17–
25   7:28, ECF No. 51).


                                                  Page 7 of 12
          Case 2:20-cv-01880-GMN-VCF Document 70 Filed 07/21/21 Page 8 of 12




 1          “The purposeful availment prong of the minimum contacts test for personal jurisdiction
 2   requires a qualitative evaluation of the defendant’s contact with the forum state, in order to
 3   determine whether [the defendant’s] conduct and connection with the forum state are such that
 4   [the defendant] should reasonably anticipate being haled into court there.” Harris Rutsky & Co.
 5   Ins. Servs., Inc. v. Bell & Clements Ltd., 328 F.3d 1122, 1130 (9th Cir. 2003). Standing alone,
 6   the mere act of contracting with a party who is a resident of a forum state does not establish
 7   sufficient contact to warrant a court’s exercise of jurisdiction. Burger King, 471 U.S. at 478.
 8   The court’s exercise of jurisdiction must be linked to the defendant’s relationship with the
 9   forum state itself. Walden, 134 S. Ct. at 1123. Although a defendant’s connection with the
10   forum state will often be related to his connection with residents thereof, relationships with
11   residents of the forum state, without more, is not sufficient. Id.
12          Here, the Court cannot find that Defendant iEnergizer purposefully established
13   minimum contacts in Nevada. The only evidence in favor of exercising specific jurisdiction
14   over iEnergizer is the existence of a template contract between non-party Credit One and an
15   unknown party and a discovery response in which Credit One identified iEnergizer as part of its
16   process in contacting individuals to collect outstanding debts with Credit One. (See Credit One
17   Disc. Resp., Ex. 1-A to Resp. to iEnergizer’s MTD, ECF No. 51-2); (see also Joint Operations
18   Master Services Agreement (“Agreement”), Ex. 1-B to Resp. to iEnergizer’s MTD, ECF. No.
19   51-2). Entering into a contract itself is insufficient to establish minimum contacts. Burger
20   King, 471 U.S. at 478 (the mere act of contracting with a party who is a resident of a forum
21   state does not establish sufficient contact to warrant a court’s exercise of jurisdiction.”). The
22   alleged existence of a contract between Credit One and iEnergizer is even more tenuous
23   contact.
24          Plaintiff fails to provide an affidavit or declaration to verify the authenticity of the
25   document. Notably, Plaintiff does not attach proof of an existing contract between Defendant


                                                 Page 8 of 12
          Case 2:20-cv-01880-GMN-VCF Document 70 Filed 07/21/21 Page 9 of 12




 1   iEnergizer and Credit One. Plaintiff bears the burden to produce “admissible evidence which,
 2   if believed, would be sufficient to establish the existence of personal jurisdiction.” Colt Studio,
 3   Inc. v. Badpuppy Enter., 75 F. Supp. 2d 1104, 1107 (C.D. Cal. 1999) (citing WNS, Inc. v.
 4   Farrow, 884 F.2d 200, 203-04 (5th Cir. 1989)); see also Doe v. Unocal Corp., 248 F.3d 915,
 5   922 (9th Cir. 2001) (“It is the plaintiff’s burden to establish the court’s personal jurisdiction
 6   over a defendant.”); Nw. Healthcare All. Inc. v. Healthgrades.Com, Inc., 50 F. App’x 339, 340
 7   (9th Cir. 2002) (“When an exercise of personal jurisdiction is challenged, the burden is on
 8   plaintiff to demonstrate why the exercise of jurisdiction is proper.”). Because a contract itself
 9   is insufficient to establish minimum contacts and Plaintiff is otherwise unable to produce
10   admissible evidence to establish personal jurisdiction, the Court finds that it lacks personal
11   jurisdiction over Defendant iEnergizer.
12                                2. EGS Financial Care, Inc.
13          Plaintiff alleges that Defendant Alorica has minimum contacts with Nevada because
14   Alorica maintains call centers in Nevada, Alorica entered into a contract in Nevada for the
15   purpose of debt collection services; and Alorica already litigates in Nevada. (Pl.’s Resp. to
16   EGS’s MTD, 8:8–15, 9:3–14, ECF No. 35). Plaintiff solely focuses on establishing specific
17   jurisdiction for Alorica; however, fails to rebut Defendant EGS’s assertion that the Court lacks
18   specific jurisdiction over EGS. As established above, the proper defendant in this suit is EGS
19   Financial Care, Inc., not Alorica, Inc. (Balthaser Decl. ¶¶ 6, 8). Because a failure to rebut
20   constitutes a consent to the motion under Local Rule 7-2(d), the Court finds that it also lacks
21   personal jurisdiction over Defendant EGS. See D. Nev. LR 7-2(d).
22                                3. GS Services Limited Partnership
23          Plaintiff additionally alleges that GS Services has minimum contacts in Nevada because
24   GS Services entered into a contract in Nevada for the purpose of debt collection services, GS
25



                                                 Page 9 of 12
         Case 2:20-cv-01880-GMN-VCF Document 70 Filed 07/21/21 Page 10 of 12




 1   Services employed “customer service representative” staff in Nevada, and GS Services already
 2   litigates in Nevada. (Resp. to GS Services’ MTD 2:15–3:8, ECF No. 38).
 3          The Court already held that entering into a contract, much less an alleged contract, is
 4   insufficient to establish minimum contacts. See Burger King, 471 U.S. at 478. Plaintiff utilizes
 5   the same template contract to establish that this Court maintains specific jurisdiction over
 6   Defendant GS Services. (See Joint Operations Master Services Agreement, Ex. 1-B to Resp. to
 7   GS Services’ MTD, ECF No. 38-3). Because such attenuated contact is insufficient to establish
 8   minimum contacts, the Court discusses whether GS Services’ customer services
 9   representatives, registration in Nevada, and prior litigation establishes specific jurisdiction.
10          “For specific jurisdiction, a defendant’s general connections with the forum are not
11   enough. As we have said, “[a] corporation’s ‘continuous activity of some sorts within a state
12   . . . is not enough to support the demand that the corporation be amenable to suits unrelated to
13   that activity.’” Bristol-Myers Squibb Co., 137 S. Ct. at 1780 (quoting Goodyear, 564 U.S. at
14   927). “Specific jurisdiction exists when a case ‘aris[es] out of or relate[s] to the defendant’s
15   contacts with the forum.’” Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir. 2015) (quoting
16   Helicopters Nationals de Columbia, S.A., 466 U.S. at 414 n.8). Here, the two customer service
17   representatives do not appear to perform the same type of debt collection activities as Plaintiff
18   alleges in her Complaint. (See Linked-in Employee Profiles, Ex. 2 to Pl.’s Resp. to GS
19   Services’ MTD, ECF No. 38-4). Further, GS Services’ prior litigation and general registration
20   to conduct business in Nevada are unrelated to Plaintiff’s claims concerning GS Services’
21   alleged debt collection services. Like in Bristol-Myers, GS Services’ general connections—
22   existence of two representatives, prior litigation, and Nevada business registration—are thus
23   insufficient to establish that GS Services purposefully availed itself to the forum state of
24   Nevada. Notably, Eric Gates, the Director of Contact Management and Corporate
25   Representative for GS Services, stated in his declaration that “[n]o calls were made by any GS


                                                Page 10 of 12
           Case 2:20-cv-01880-GMN-VCF Document 70 Filed 07/21/21 Page 11 of 12




 1   Services’ representative to Plaintiff from Nevada.” (Gates Decl. ¶ 6). Given that Plaintiff
 2   carries the burden in establishing specific jurisdiction and fails to provide evidence of relevant
 3   contact with the forum state, the Court finds that it also lacks specific jurisdiction over
 4   Defendant GS Services. See Menken, 503 F.3d at 1057.
 5          In sum, the Court lacks personal jurisdiction over Defendants EGS, GS Services, and
 6   iEnergizer because Plaintiff has failed to establish that the Court has general or specific
 7   jurisdiction. The Court accordingly dismisses all three Defendants.
 8          B. Motion for Leave to Amend Complaint, (ECF No. 31)
 9          Because the Court finds that Defendants lack personal jurisdiction, the Court declines as
10   moot Plaintiff’s Motion to Amend. In her Motion for Leave to Amend, Plaintiff adds
11   information concerning another alleged call in 2017 and corrects the total number of phone
12   calls that Plaintiff allegedly received from Defendants. (See Mot. Leave Amend at 5–6, ECF
13   No. 32). Plaintiff’s Motion to Amend is thus futile as Plaintiff does not provide additional facts
14   to establish personal jurisdiction for any of the Defendants. Accordingly, the Court DENIES
15   as moot Plaintiff’s Motion to Amend.
16          C. Motion for Leave to File Supplemental Authority, (ECF No. 67)
17          Defendant EGS filed an Unopposed Motion for Leave to File Supplemental Authority in
18   support of its Motion to Dismiss. “The failure of an opposing party to file points and
19   authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for
20   attorney’s fees, constitutes a consent to the granting of the motion.” D. Nev. Local R. 7-2(d).
21   As Plaintiff has not opposed the Motion, the Court GRANTS Defendant EGS’s Unopposed
22   Motion for Leave to File Supplemental Authority in Support of the Motion to Dismiss.
23   ///
24

25



                                                Page 11 of 12
           Case 2:20-cv-01880-GMN-VCF Document 70 Filed 07/21/21 Page 12 of 12




 1   IV.    CONCLUSION
 2          IT IS HEREBY ORDERED that EGS’s Motion to Dismiss, (ECF No. 23), and EGS’s
 3   Unopposed Motion for Leave to File Supplemental Authority, (ECF No. 67) are GRANTED.
 4          IT IS FURTHER ORDERED that GS Services’ Motion to Dismiss, (ECF No. 28), is
 5   GRANTED.
 6          IT IS FURTHER ORDERED that Teleperformance’s Motion to Dismiss, (ECF No.
 7   29), is DENIED as moot.
 8          IT IS FURTHER ORDERED that iEnergizer’s Motion to Dismiss, (ECF No. 50), is
 9   GRANTED.
10          IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend, (ECF No. 31), is
11   DENIED as moot.
12          The Clerk of Court is hereby ordered to close the case accordingly.
13                      21
            DATED this _____ day of July, 2021.
14

15                                                ___________________________________
16
                                                  Gloria M. Navarro, District Judge
                                                  UNITED STATES DISTRICT COURT
17

18

19

20

21

22

23

24

25



                                              Page 12 of 12
